Citation Nr: 0317038	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 29, 1997 for 
a grant of service connection for numbness of the fingers of 
the left hand diagnosed as cubital tunnel syndrome of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
cubital tunnel syndrome, left wrist, and assigned an 
evaluation of 20 percent effective August 29, 1997.

In an order issued January 2003, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision to the extent that it failed to discuss the 1995 C & 
P examination report and the extent this report could be 
considered an informal claim to reopen.  Therefore, the 
statement of reasons or bases for the Board's conclusion that 
"there were no informal claims filed" is inadequate to 
"facilitate judicial review" citing Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990), and the decision of the Board was 
vacated and remanded.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
numbness of the fingers of the left hand in February 1991.

2.  A Board decision dated March 1995 denied the veteran's 
claim for service connection for numbness of the fingers of 
the left hand. 

3.  When examined at a VA facility on July 12, 1995, the 
veteran reported left hand numbness; this statement is an 
informal request to reopen the claim of service connection 
for numbness of the fingers of the left hand, diagnosed as 
cubital tunnel syndrome of the left wrist

4.   A physician's report dated in 1998 and VA examination 
reports dated in 1998 and 1999 were added to the record; 
these reports constituted new and material evidence 
warranting reopening of the claim for service connection for 
numbness of the fingers of the left hand.
 
5.  In a December 1999 rating decision, the RO resolved the 
veteran's claim of service connection for numbness of the 
fingers of the left hand by granting service connection for 
cubital tunnel syndrome.

CONCLUSION OF LAW

The requirements for an effective date of July 12, 1995, for 
the grant of service connection for cubital tunnel syndrome 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400(q) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim in February 1991.  His 
claim was denied by a June 1991 rating decision.  He was 
notified of the decision and his appellate rights by RO 
letter dated in July 1991.  The veteran appealed this 
decision.  The Board, in a March 1995 decision, found that 
the veteran's claim was not well grounded.  The veteran did 
not appeal the Board's decision.  

The veteran had a VA examination on July 12, 1995.  According 
to the report of the examination, the veteran reported that 
his left hand was numb, and he had left shoulder pain with 
abduction.

On August 29, 1997, the veteran requested that his claim for 
service connection for numbness of the fingers of the left 
hand diagnosed as cubital tunnel syndrome of the left wrist 
be reopened.  A December 1999 rating decision granted service 
connection for cubital tunnel syndrome and assigned a 20 
percent evaluation effective August 29, 1997.  The veteran 
appealed the assigned effective date for the grant of service 
connection.  

In two January 1999 letters addressed to the veteran's 
Senators, the veteran indicated that he began the appeal 
process at his RO by filling out a VA Form 9 to be "hand 
carried to the VA office down the hall."  In an October 1999 
letter from the veteran to the editor of the Indianapolis 
Star Newspaper, he indicated that soon after he received the 
March 1995 Board decision, he went to his representative and 
filled out the necessary paperwork to appeal the adverse 
decision.  He further indicated that his appeal was lost.  In 
his November 2000 RO hearing, he testified that in April 1995 
he took time out of class and initiated an appeal of the 
March 1995 Board decision.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement, but only in a 
claim for increase or to reopen.  38 C.F.R. § 3.157.

In the present case, the veteran's claim for numbness of the 
fingers of the left hand was denied by a Board decision in 
March 1995.  At his July 12, 1995, VA examination, the 
veteran reported that his left hand was numb.  Under the 
provisions of 38 C.F.R. § 3.157, reports of a VA examination 
may be accepted as an informal request to reopen a claim for 
service connection.  Sears v. Principi, 16 Vet. App. 244 
(2002).  

It is found that the veteran's report of numbness in his left 
hand at his July 12, 1995, VA examination is an informal 
request to reopen his claim for entitlement to service 
connection for numbness of the fingers of the left hand 
diagnosed as cubital tunnel syndrome of the left wrist.  
Under the provisions of 38 C.F.R. § 3.155, if an informal 
claim results in a grant of benefits, the date of the 
informal claim will be taken as the date of claim for 
purposes of establishing an effective date.  Therefore, 
entitlement to an effective date of July 12, 1995, for the 
grant of service connection for cubital tunnel syndrome of 
the left wrist is granted.

The veteran contends that an effective date earlier than 1995 
is warranted.  However, the Board of Veterans' Appeals 
decision of March 1995 was not appealed.  The veteran states 
that he took steps to appeal the March 1995 decision, but the 
record is devoid of documentary evidence of a request for 
reconsideration filed with the Board of Veterans' Appeals or 
a Notice of Appeal filed with the Court of Appeals for 
Veterans Claims.  Furthermore, the veteran's allegation that 
his service representative should have initiated the 
appellate process does not state a viable basis for 
overcoming the finality of the Board's decision.   If the 
veteran in fact gave information or documents to the service 
representative, they were not forwarded to VA or to the 
Court.  Because the service representative is not a VA 
employee, furnishing such documents or information to the 
service representative, without direct contact with VA or the 
Court, cannot serve as a request for reconsideration or a 
notice of appeal.

Under the applicable effective date provisions, the effective 
date cannot be earlier than the date of the first claim after 
the Board denial of March 1995.  As has been noted by the 
Court, a VA examination report can serve as an informal claim 
for either an increased rating or a request to reopen a 
claim, but, once the informal claim is accepted, the 
effective dates for a reopened claim must be established 
under regulatory provisions that are different from the 
provisions applicable to increased ratings.   Sears v. 
Principi, 16 Vet. App. 244 (2002).

Under the provisions applicable to requests to reopen claims 
for service connection, the effective date may not be earlier 
than the date of claim, unless the new and material evidence 
warranting the reopening was received within the appeal 
period or prior top the appellate decision.  38 C.F.R. 
§ 3.400(q).  In this case, however, the new and material 
evidence was received no earlier than 1998. At the VA 
examination of July 12, 1995, the veteran stated he had 
numbness of the left hand, but the purpose of the examination 
was to determine the nature of a back disability, and the 
examiner did not report findings pertaining to the hand, 
wrist, or fingers.  Thus the 1995 examination report was an 
informal claim, but it did not include new and material 
evidence.  The requisite new and material evidence was not 
added to the record until the physician's report of 1998 and 
the VA examination reports of 1998 and 1999.  Therefore, 
effective date, under the provisions of 38 C.F.R. § 3.400, is 
July 12, 1995, the earliest date on which a claim, either 
formal or informal, was presented after the final Board 
decision of March 1995.  Accordingly, an effective date of 
July 12, 1995, but no earlier, is warranted. 

ORDER

Entitlement to an effective date of July 12, 1995, for the 
grant of service connection for cubital tunnel syndrome of 
the left wrist is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

